Exhibit 10.48 ASSET CONTRIBUTION AGREEMENT ASSET CONTRIBUTION AGREEMENT (the “Agreement”) entered into September 17, 2008, effective as of October 1, 2008 (the “Effective Date”) between Technest Holdings, Inc., a Nevada corporation (“Holdings”), and Technest, Inc., a Delaware corporation (“Inc”). WITNESSETH WHEREAS, Holdings wishes to transfer certain of the assets and liabilities of Holdings to Inc and license certain intellectual property to Inc, in exchange for Inc issuing certain shares of common stock to Holdings and an option to license certain intellectual property for commercialization; and WHEREAS, upon the completion of this Agreement, Holdings will be the record owner of forty-nine percent of Inc and thereafter, Mr. Gino Pereira, Mr. Steven Yi, and Mr. Thomas Saunders, all of whom are U.S. citizens, will collectively own fifty-one percent of Inc. NOW THEREFORE, in consideration of the foregoing and of the mutual covenants set forth below, the parties hereby agree as follows: 1.Contribution of Assets.Subject to the provisions of this Agreement and effective as of the Effective Date, Holdings agrees to contribute, and Inc agrees to accept, all right, title and interest in and to those assets, properties and business of Holdings existing as of the Effective Date, which shall include all rights under the government contracts and pending government awards set forth in Exhibit A to which Holding is a party (the “Contributed Assets”). 2.Assumption of Liabilities.Upon the contribution of the Contributed Assets, Inc shall assume and agree to pay or discharge when due only those liabilities and obligations of Holdings associated with the Contributed Assets.Inc expressly does not and shall not assume any other liabilities or obligations (whether known or unknown, whether absolute or contingent, whether liquidated or unliquidated, whether due or to become due, and whether claims with respect thereto are asserted before or after the Effective Date). 3.License of Holdings Intellectual Property.As of the Effective Date, Holdings hereby grants to Inc a perpetual, worldwide, non-exclusive, royalty-free, non-transferable right and license (the “License”) to practice any method under the Licensed Intellectual Property (as defined below) throughout the License Term (as defined below) for research and development purposes only.In the event that after the Effective Date, Inc hereafter creates any Inc Improvements (as defined below), Inc hereby grants to Holdings a perpetual, worldwide, exclusive, sub-licensable, royalty-free right and license to make, have made, use, sell, offer for sale and import products and provide services and to practice any method under such Inc Improvements throughout the License Term for all markets, applications and uses.Inc shall give Holdings notice of same and the opportunity to obtain all documentation with respect thereto to enable Holdings to make use of same pursuant to the terms of this Agreement.The term of the license granted hereunder (the “License Term”) shall expire at the end of the term of the last to expire Licensed Patent (as defined below) or unless terminated upon the mutual written consent of the parties. For purposes of this Section, the following terms have the following meaning: “Inc Improvements” means any enhancement to or modification or improvement of the Licensed Patents and/or the Proprietary Information created by or on behalf of Inc. “Licensed Intellectual Property” means, subject to any rights of the United States Government obtained in connection with its development, (i) the Licensed Patents, and (ii) all trade secrets, proprietary information and other intellectual property currently developed or currently under development by Holdings and/or any of its subsidiaries that it currently owns or has transferable rights to including, without limitation,in each instance, all specifications, engineering drawings, schematics, bills of materials, software source code and algorithms, wiring diagrams, test procedures, assembly drawings, PCB artwork, and otherdocuments or files that would be required to manufacture, testand/or improve such products and services with no limitations (collectively, the “Proprietary
